NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1 
 

                     United States Court of Appeals
                                         For the Seventh Circuit 
                                         Chicago, Illinois 60604 
                                                      
                                       Submitted February 22, 2017* 
                                         Decided March 2, 2017 
                                                      
                                                  Before 
 
                              FRANK H. EASTERBROOK, Circuit Judge
                               
                              MICHAEL S. KANNE, Circuit Judge 
                               
                              DIANE S. SYKES, Circuit Judge 
 
No. 16‐1855                                                    Appeal from the 
                                                               United States District Court 
JAMES CHELMOWSKI,                                              for the Northern District of Illinois, 
            Plaintiff‐Appellant,                               Eastern Division. 
                                                                
            v.                                                 No. 14 C 7283 
                                                                
AT&T MOBILITY, LLC,                                            James B. Zagel, 
            Defendant‐Appellee.                                Judge. 
‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
No. 16‐3539                                                    Appeal from the 
                                                               United States District Court 
JAMES CHELMOWSKI,                                              for the Northern District of Illinois, 
            Plaintiff‐Appellant,                               Eastern Division. 
                                                                
            v.                                                 No. 15 C 10980 
                                                                
AT&T MOBILITY, LLC,                                            Edmond E. Chang, 
            Defendant‐Appellee.                                Judge. 
                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. 
P. 34(a)(2)(C). 
Nos. 16‐1855 & 16‐3539                                                              Page 2 
 
                                                
                                        O R D E R 

       These appeals are successive to Case No. 15‐1292. We have consolidated them for 
decision and now summarily affirm. 

        In the earlier appeal, we affirmed the district court’s order denying James 
Chelmowski’s motion to vacate an arbitration award. Chelmowski initiated arbitration 
proceedings against AT&T accusing the cell‐phone carrier of failing to “port,” or 
transfer, his cell‐phone number when he switched to another carrier. He also alleged that 
AT&T improperly deleted some of his voicemails. An arbitrator ruled against him. The 
district judge denied Chelmowski’s motion to vacate the award and granted AT&T’s 
motion to confirm it. On appeal Chelmowski did not challenge the merits of that ruling 
but instead lodged several complaints about the judge’s procedures for handling the 
matter. We found no error and affirmed. Order, Chelmowski v. AT&T, No. 15‐1292 (7th 
Cir. Sept. 25, 2015). 

       In the first of the successive appeals—Case No. 16‐1855—Chelmowski seeks 
review of the denial of his Rule 60(b) motion to reopen the judgment. See FED. R. CIV. P. 
60(b). The motion was nothing more than an effort to relitigate matters conclusively 
resolved by the arbitrator based on events postdating the arbitration and other 
irrelevancies. The judge properly denied it. We summarily affirm. 

        The second of the successive appeals—Case No. 16‐3539—seeks review of an 
order from a different district judge denying Chelmowski’s motion to vacate a second 
arbitration award involving the same essential dispute with AT&T. In the second 
arbitration, Chelmowski again sought to relitigate matters already resolved against him 
and predictably lost on preclusion grounds. The judge confirmed the award. He was 
right to do so. The new arbitration was obviously barred by preclusion doctrine. 
Chelmowski had no basis to argue that the arbitrator committed misconduct, 9 U.S.C. § 
10(a)(3), or exceeded her powers, id. § 10(a)(4), but that did not stop him, and the judge 
quite properly rejected these arguments. We summarily affirm. 

      Because these appeals appear to be frivolous, we order Chelmowski to show 
cause why sanctions should not be imposed under Rule 38 of the Federal Rules of 
Appellate Procedure. His response is due within 14 days from the date of this order.